Name: 98/410/CFSP: Council Decision of 29 June 1998 extending the application of Joint Action 97/875/CFSP in support of the democratic transition process in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: NA;  Africa;  economic policy;  electoral procedure and voting;  executive power and public service
 Date Published: 1998-07-01

 Avis juridique important|31998D041098/410/CFSP: Council Decision of 29 June 1998 extending the application of Joint Action 97/875/CFSP in support of the democratic transition process in the Democratic Republic of Congo Official Journal L 187 , 01/07/1998 P. 0003 - 0003COUNCIL DECISION of 29 June 1998 extending the application of Joint Action 97/875/CFSP in support of the democratic transition process in the Democratic Republic of Congo (98/410/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article J.3 thereof,Whereas Joint Action 97/875/CFSP of 19 December 1997 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the democratic transition process in the Democratic Republic of Congo (1) (DRC) expires on 30 June 1998;Whereas, support by the Union is contingent upon the commitment of the Democratic Republic of Congo Government and institutions to a transition towards democracy;Whereas the Union has expressed its concern about the current situation in the Democratic Republic of Congo and the intentions of the Democratic Republic of Congo Government, but has recently noted some positive developments such as the appointment of a Constitutional Assembly;Whereas the Union remains prepared to support developments towards democracy in the Democratic Republic of Congo and therefore the application of Joint Action 97/875/CFSP should be extended for a further year,HAS DECIDED AS FOLLOWS:Article 1 Joint Action 97/875/CFSP shall be extended until 30 June 1999.Article 2 This Decision shall enter into force on the day of its adoption.Article 3 This Decision shall be published in the Official Journal.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK(1) OJ L 357, 31. 12. 1997, p. 1.